ViNje, J.
The single question presented by this appeal is •one of fact. The trial court found that no false or fraudulent representations were made by the defendants as to the ■value of the good will of the business, for which ten shares of ■stock were issued to the wife of the defendant M. C. GeM. There is ample testimony to sustain this finding and, that being so, the question of estoppel is eliminated. It is. significant, as respondents urge, that for two years and a half, while plaintiff was president of the corporation and drawing a salary of $60 per month, he failed to discover that the value of the good will had been misrepresented, but made such discovery the moment he lost his office and salary. As to the one share of stock issued to M. 0. GeM, it is undisputed that it was issued for personal property turned over by him to the ■corporation. It would serve no useful purpose to review the ■evidence upon which the findings of the court are based.
By the Court. — Judgment affirmed.